FILED
                            NOT FOR PUBLICATION                             MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GERARDO ANTONIO FUENTES,                         No. 08-72557

              Petitioner,                        Agency No. A088-735-504

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 15, 2011 **


Before: CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Gerardo Antonio Fuentes, a native and citizen of Honduras, petitions pro se

for review of the decision of the Board of Immigration Appeals denying his

applications for withholding of removal and relief under the Convention Against

Torture.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fuentes contends that he was persecuted by street gangs when he refused to

join their organization, and alleges that the gangs are still actively looking for him.

Substantial evidence supports the BIA’s finding that the beatings and harassment

that Fuentes received from gang members seeking to recruit him did not establish

past persecution on account of a protected ground, or a well-founded fear of future

persecution. See Ramos-Lopez v. Holder, 563 F.3d 855, 858 (9th Cir. 2009)

(holding that young men who resist gang recruitment do not constitute a particular

social group, and refusal to join a gang does not amount to a political opinion).

      Substantial evidence also supports the BIA’s denial of CAT relief because

Fuentes has not established it is more likely than not that he will be tortured by or

with the acquiescence of the Honduran government. See Silaya v. Mukasey, 524

F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-72557